Case 2:17-cr-00659-JMA-AKT Document 36 Filed 06/02/20 Page 1 of 4 PageID #: 200




                                       June 2, 2020

VIA CM//ECF
The Honorable Arthur D. Spatt
The Honorable A. Kathleen Tomlinson
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

                       Re: United States v. Carmine Corrieri, 17-cr-659
                       Motion for Reconsideration of Bail Denial

Your Honor:

                I write on behalf of my client, Carmine Corrieri, who is presently detained at the
Metropolitan Detention Center (“MDC”) in Brooklyn. Mr. Corrieri has been identified as a high-
risk vulnerable detainee for susceptibility to severe complications if he contracts COVID-19. For
that reason, on April 1, 2020, Mr. Corrieri made a bail application (ECF Doc. 29) which was denied
when one suretor declined to sign the bond proposed by the Court. I move for the Court to
reconsider its denial. Mr. Corrieri has the steadfast support of his mother, cousin, and lifelong
friend who seek his release to ensure his health and safety. They all attest to the positive changes
in his behavior, outlook, and goals during his 2.5 years in custody. His MDC work supervisors
also recognize his positive attitude and work ethic:




      Mr. Corrieri was rated “outstanding” in every major area of his employment review. See
Exhibit A. Another supervisor offers similar praise:
Case 2:17-cr-00659-JMA-AKT Document 36 Filed 06/02/20 Page 2 of 4 PageID #: 201




       Mr. Corrieri also received certificates for completing the Critical Thinking Mini-Course,
Alternatives to Drug Dealing, Resume Writing courses. Id.

        Mr. Corrieri’s lifelong friend (Anthony Street) and his cousin (Angela Corrieri) ask to be
considered as suretors for his release. Though they have limited income due to the pandemic (each
earning about $2000/month) they are willing to sign a bond. They have every confidence that Mr.
Corrieri will comply with release conditions and not put them at any financial risk. See Exhibit
B, Letter from Angela Corrieri.

        Since April, conditions at MDC have not improved much. BOP’s Action Plan, now in
Phase Seven, continues to require extended lockdown. In Chunn v. Edge, 20-cv-1590, a recent
announced MDC facility evaluation and records review by Dr. Homer Venters, revealed systemic
failures:
      • ineffective screening for COVID-19 signs or symptoms with patients reporting
          symptoms of COVID-19 with little to no response by staff;
      • failure to implement adequate infection control practices;
      • inadequate practices to identify and protect detainees who are particularly vulnerable to
          the effects of COVID-19 due to their high-risk underlying medical conditions.
      • ignored electronic and paper sick call requests and receiving a response only after
          making several requests and waiting 3 to 7 days to be seen by medical staff, then only
          detainee’s temperature is taken and nothing more.
      • reported significant gaps in access to cleaning solutions and insufficient cleaning
          solution for their cell areas.

                                                2
Case 2:17-cr-00659-JMA-AKT Document 36 Filed 06/02/20 Page 3 of 4 PageID #: 202




     •    inconsistent compliance with staff wearing gloves or masks.

See Exhibit C, Facility Evaluation: Metropolitan Detention Center COVID-19 Response filed in
Chunn v. Edge, 20-cv-1590, ECF Doc. 72-1 (E.D.N.Y. April 30, 2020). 1

         Even with the near 24/7 lockdown of detainees, coronavirus infections have spread through
BOP facilities. Correctional facilities, like MDC, do not have the resources or staffing to fully
implement and effectively impose quarantine when individuals are housed together in close
quarters with limited access to soap, masks, and disinfectants. On March 31, 2020, 29 BOP
inmates had known coronavirus infections. As of June 2, 2020, as reported on BOP’s website:
1904 federal inmates and 175 BOP staff have confirmed positive test results for COVID-19
nationwide. Currently, 3631 inmates and 448 staff have recovered. There have been 71 federal
inmate deaths. 2 As predicted by medical experts, the virus spread exponentially inside BOP
facilities.

        MDC reports that 6 inmates have tested positive for coronavirus. Significantly though, only
51 of the approximately 1600 detainees have been tested since March 13, 2020. 3 It does not appear
that MDC has the capacity to increase testing due to the lack of tests and conserving the limited
number of tests they do have. To date, the true rate of coronavirus infections at MDC is unknown.
This is alarming and requires action. In a recent interview, Gigi Gronvall, an immunologist and
senior scholar at Johns Hopkins Center for Health Security, stated:

                A growing body of results shows that people who are asymptomatic appear to have the
                same viral load as symptomatic cases. This means that, whether people have symptoms
                or not, they carry the same amount of virus inside them. This suggests that transmission is
                possible equally from both asymptomatic patients and noticeably sick patients. To my
                knowledge, this is quite uncommon for a virus and is not a good sign. If you're able to
                transmit the virus while asymptomatic, it allows for a lot more community spread. For
                other viruses, you're not contagious until you have symptoms, so it's easier to screen for
                the disease and limit these chains of infection. COVID-19 is proving much harder to
                contain.
         -See Exhibit D, Asymptomatic Spread makes Covid-19 tough to Contain, Q&A Johns Hopkins
         Hub, Covid-19 information and resources.


The pandemic is not over. Until there is testing available for each MDC detainee, there is no way
to develop a comprehensive plan to mitigate against the spread of the virus. Given the changed
circumstances, precipitated by the novel coronavirus public health emergency and the virus’
deadly arrival in BOP facilities, Mr. Corrieri moves this Court for his release with strict conditions
of home confinement given his high-risk medical condition.



1
  There has been extensive litigation with numerous declarations and documents filed, including government
responses that are docketed in the civil matter.
2
  See BOP Resource Page at https://www.bop.gov/coronavirus/ (last visited June 2, 2020).
3
  See Eastern District of New York, USDC: https://www.nyed.uscourts.gov/covid-19, for facilities reports
responsive to Administrative Order 2020-14.

                                                        3
Case 2:17-cr-00659-JMA-AKT Document 36 Filed 06/02/20 Page 4 of 4 PageID #: 203




        For these reasons and those argued in Mr. Corrieri’s bail application (ECF Doc. 29) and
reply (ECF Doc. 30), he has every incentive to comply with conditions of release given the terms
of his plea agreement and the additional jeopardy of a sentence enhancement should he commit
an offense while on release.

       Counsel is available for a teleconference on this matter at the Court’s convenience. Thank
you for your consideration of this motion.


                                            Respectfully submitted,


                                            _________________________
                                            LaKeytria W. Felder
                                            Assistant Federal Defender
                                            Federal Defenders of New York, Inc.
                                            770 Federal Plaza | Central Islip, NY 11722
                                            Phone: (631) 712-6500 Fax: (631) 712-6505
                                            Email: lakeytria_felder@fd.org

                                            Counsel for Carmine Corrieri


cc: Christopher Caffarone, AUSA (via ECF)
    Mark Misorek, AUSA (via ECF)




                                               4
